 



EXHIBIT 10.48
Fifth Supplemental Credit Agreement
     Fifth Supplemental Credit Agreement (the “Fifth Supplemental Credit
Agreement”) dated June 23, 2005, among Seabulk International, Inc., a Delaware
corporation (the “Borrower”); Seabulk Towing, Inc., a Delaware corporation; each
of the four Additional Subsidiary Guarantors hereinbelow specified; and Fortis
Capital Corp. (the “Agent”).
Preliminary Statement
     Pursuant to the Amended and Restated Credit Agreement, dated as of
August 5, 2003, as amended by Amendment No. 1 thereto dated March 26, 2004; a
Supplemental Credit Agreement dated as of June 17, 2004; a Second Supplemental
Credit Agreement dated August 6, 2004; a Third Supplemental Credit Agreement
dated December 10, 2004; and a Fourth Supplemental Credit Agreement dated
June 10, 2005, (as so amended, the “Credit Agreement”), among Seabulk
International, Inc., (the “Borrower”), the Subsidiary Guarantors named therein,
the Released Subsidiary Guarantors named therein, Fortis, NIB Capital Bank N.V.
(“NIB”), The Governor & Company of The Bank of Scotland and each other financial
institution which may hereafter execute and deliver an Assignment and Acceptance
with respect to the Credit Agreement pursuant to Section 10.11 thereof (any one
individually, a “Lender”, and collectively, the “Lenders”), Fortis, as
administrative agent on behalf of the Lenders (when acting in its capacity as
administrative agent under any Transaction Document, herein referred to,
together with any successor administrative agent, as the “Agent”) and as book
runner and as an arranger (when acting in such capacity, an “Arranger”) and NIB,
as an arranger (when acting in such capacity, an “Arranger”, and together with
Fortis, the “Arrangers”), the Lenders agreed to make the Facility available to
the Borrower, in accordance with the terms of the Credit Agreement. As a
condition to providing such Facility, each of the Lenders requested that the
Subsidiary Guarantors, jointly and severally, guarantee the Obligations of the
Borrower under the Credit Agreement by entering into the Credit Agreement and
securing the Subsidiary Guarantors’ obligations hereunder by granting to the
Agent, on behalf of the Lenders, a lien in, to and under the Collateral (as
defined therein).
     In connection with the restructuring, for commercial reasons, of the
ownership and/or operation of certain assets belonging to the Borrower or, in
some cases, to subsidiaries of the Borrower, the Borrower has requested the
consent of the Agent, on behalf of the Lenders, to the transfer, by way of
capital contributions, of all of Borrower’s right, title and interest in and to
the following U.S.-Flag Vessels and the Collateral related thereto to certain
wholly-owned subsidiaries of Borrower (indicated below), subject to the
continuation of the lien of the Agent, on behalf of the Lenders, in, to and
under each of said Vessels and the Collateral related thereto:
SEABULK CHALLENGE (O.N. 642151) to Seabulk Petroleum Transport, Inc. (“SPT”)
SEABULK TRADER (O.N. 638899) to Seabulk Energy Transport, Inc. (“SET”)
SEABULK POWER (O.N. 518738) to Seabulk Ocean Transport, Inc. (“SOT”)
HOLLYWOOD (O.N. 678702) to Seabulk Towing, Inc.
     Borrower will contribute each of the SEABULK CHALLENGE, SEABULK TRADER and
SEABULK POWER to the corresponding subsidiary through an intermediate,
wholly-owned holding company, Seabulk Energy Carriers, Inc.(“SEC”), which will
take and immediately

1



--------------------------------------------------------------------------------



 



transfer “flash” title in each Vessel, via capital contribution, to the
corresponding transferee-subsidiary shown above.
     Although Seabulk Towing, Inc., is and remains a Subsidiary Guarantor under
the Credit Agreement, SPT, SET, SOT and SEC are not. Accordingly, in order to
induce the Agent, on behalf of the Lenders, to consent to the above-described
transfers by way of capital contributions to Borrower’s wholly-owned
subsidiaries, Borrower has agreed to cause each of those subsidiaries — - SPT,
SET, SOT and SEC (hereinafter the “Additional Subsidiary Guarantors”) — - to
become a Subsidiary Guarantor, pursuant to Sections 6.19 and 11.04(b) of the
Credit Agreement, by executing this Fifth Supplemental Credit Agreement. As
further inducement to the Agent, on behalf of the Lenders, to give such consent,
each of the Borrower; Seabulk Towing, Inc.; and the Additional Subsidiary
Guarantors has agreed to execute and deliver (and cause to be recorded where
appropriate) in favor of the Agent, on behalf of the Lenders, any and all
documents necessary to evidence the continuation of the lien of the Agent, on
behalf of the Lenders, in, to and under the corresponding Vessel and the
Collateral related thereto, concurrently with or immediately following its
transfer or assumption of title to said Vessel (as the case may be) in
connection herewith and (in the case of each of SPT, SET, SOT and Seabulk
Towing, Inc.) the re-documentation of same under its ownership. All things
necessary to make this Fifth Supplemental Credit Agreement a valid agreement of
the Borrower, Seabulk Towing, Inc., and each of the Additional Subsidiary
Guarantors in accordance with its terms have been done.
Statement of Agreement
     NOW, THEREFORE, and in consideration of the premises, it is mutually
covenanted and agreed, for the equal and proportionate benefit of the Agent and
each of the Lenders, as follows:
     SECTION 1. Each Additional Subsidiary Guarantor hereby agrees to become a
Subsidiary Guarantor under the Credit Agreement and, together with each other
Subsidiary Guarantor, hereby unconditionally and irrevocably guarantees, jointly
and severally, to the Agent and each of the Lenders (i) the full and prompt
payment of the principal of the Notes and the indebtedness represented thereby
and the L/C Obligations when and as the same shall become due and payable,
whether at the stated maturity thereof, by acceleration, call for redemption or
otherwise; (ii) the full and prompt payment of interest on the Notes and the L/C
Obligations when and as the same shall become due and payable (including
interest at the Overdue Rate on any part of the principal amount, interest
amount or other amount due under this Agreement and not paid when due);
(iii) the full and prompt payment of an amount equal to each and all of the
payments and other sums when and as the same shall become due, required to be
paid by the Borrower under the terms of the Credit Agreement and under each of
the other Transaction Documents to which it is a party and (iv) the full and
prompt performance and observance by the Borrower of the obligations, covenants
and agreements required to be performed and observed by the Borrower under the
terms of the Credit Agreement and under each of the other Transaction Documents
to which it is a party (items (i) through (iv), the “Subsidiary Guarantee
Obligations”). Each Additional Subsidiary Guarantor hereby irrevocably and
unconditionally agrees that, upon any default by the Borrower in the payment,
when due, of any principal of, interest on or other amounts (including amounts
in respect of fees and indemnification owing to the Agent or the Lenders) due
under the Notes, the Credit Agreement or any other Transaction Document, it will
promptly pay the same within ten (10) days after the receipt of written demand
therefor from the Agent or any Lender. Each Additional Subsidiary Guarantor
further hereby

2



--------------------------------------------------------------------------------



 



irrevocably and unconditionally agrees that, upon any default by the Borrower in
any of its obligations, covenants and agreements required to be performed and
observed by the Borrower under the Credit Agreement and under each of the other
Transaction Documents to which it is a party, it will effect the observance of
such obligations, covenants and agreements within ten (10) days after receipt of
written demand therefor from the Agent or any Lender.
     Each Additional Subsidiary Guarantor further agrees that the Subsidiary
Guarantee Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from said Additional Subsidiary Guarantor and that
said Additional Subsidiary Guarantor will remain bound under the Credit
Agreement, notwithstanding any extension or renewal of any Subsidiary Guarantee
Obligation. Each Additional Subsidiary Guarantor is subject to all the
provisions of the Credit Agreement applicable to a Subsidiary Guarantor. Without
limiting the effect of the foregoing, each Additional Subsidiary Guarantor
hereby agrees that it is hereby bound by the provisions of Section 6.19 of the
Credit Agreement relating to the assignment to the Agent as security, and hereby
grants to the Agent a security interest in (subject to the provisions of the
applicable Assignment of Earnings and Insurances), all the freights, hires,
charters and Insurances to which such Additional Guarantor is entitled in
respect of the Vessel and any other Vessels that it owns which are subject to
the Mortgages.
     SECTION 2. Each of the Borrower; Seabulk Towing, Inc.; and the Additional
Subsidiary Guarantors hereby agrees to execute and deliver (and cause to be
recorded where appropriate) in favor of the Agent, on behalf of the Lenders, any
and all documents necessary to evidence the continuation of the lien of the
Agent, on behalf of the Lenders, in, to and under the corresponding Vessel and
the Collateral related thereto, concurrently with or immediately following its
transfer or assumption of title to said Vessel (as the case may be) in
connection herewith and (in the case of each of SPT, SET, SOT and Seabulk
Towing, Inc.) the re-documentation of same under its ownership.
     SECTION 3. The Credit Agreement, as supplemented and amended by this Fifth
Supplemental Credit Agreement and all other Credit Agreements supplemental
thereto, is in all respects ratified and confirmed, and the Credit Agreement,
this Fifth Supplemental Credit Agreement and all Credit Agreements supplemental
thereto shall be read, taken and construed as one and the same instrument.
     SECTION 4. If any provision hereof limits, qualifies or conflicts with
another provision hereof which is required to be included in this Fifth
Supplemental Credit Agreement by any of the provisions of the Credit Agreement,
such required provision shall control.
     SECTION 5. All covenants and agreements in this Fifth Supplemental Credit
Agreement by each of Seabulk Towing, Inc., and the Additional Subsidiary
Guarantors shall bind its successors and assigns, whether so expressed or not.
     SECTION 6. In case any provision in this Fifth Supplemental Credit
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     SECTION 7. Nothing in this Fifth Supplemental Credit Agreement, expressed
or implied, shall give to any Person, other than the parties hereto and their
successors hereunder,

3



--------------------------------------------------------------------------------



 



and the Lenders any benefit or any legal or equitable right, remedy or claim
under this Fifth Supplemental Credit Agreement.
     SECTION 8. THIS FIFTH SUPPLEMENTAL CREDIT AGREEMENT SHALL BE GOVERNED BY,
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
     SECTION 9. All terms used in this Fifth Supplemental Credit Agreement not
otherwise defined herein that are defined in Appendix A to the Credit Agreement
shall have the meanings set forth therein.
     SECTION 10. This Fifth Supplemental Credit Agreement may be executed in any
number of counterparts, each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

4



--------------------------------------------------------------------------------



 



     WHEREOF, the parties have caused this Fifth Supplemental Credit Agreement
to be duly executed as of the date first written above.

             
SEABULK INTERNATIONAL, INC.
      SEABULK ENERGY TRANSPORT,    
as Borrower,
      INC. hereby acknowledges and agrees to the terms, conditions and
provisions of the above Fifth Supplemental Credit Agreement    
 
           
/s/ Patrice M. Johnston
      /s/ Patrice M. Johnston    
 
           
Name: Patrice M. Johnston
      Name: Patrice M. Johnston    
Title: Attorney-in-Fact
      Title: Attorney-in-Fact    
 
           
FORTIS CAPITAL CORP.
      SEABULK OCEAN TRANSPORT, INC.    
as Agent,
      hereby acknowledges and agrees to the terms, conditions and provisions of
the above Fifth Supplemental Credit Agreement    
 
           
/s/ C. Tobias Backer
      /s/ Patrice M. Johnston    
 
           
Name: C. Tobias Backer
      Name: Patrice M. Johnston    
Title: Senior Vice President
      Title: Attorney-in-Fact    
 
           
/s/ Carl Rasmussen
                         
Name: Carl Rasmussen
           
Title: Senior Vice President
           
 
           
SEABULK TOWING, INC.
      SEABULK ENERGY CARRIERS, INC.    
hereby acknowledges and agrees to the terms, conditions and provisions of the
above Fifth Supplemental Credit Agreement.
      hereby acknowledges and agrees to the terms, conditions and provisions of
the above Fifth Supplemental Credit Agreement.    
 
           
/s/ Patrice M. Johnston
      /s/ Patrice M. Johnston    
 
           
Name: Patrice M. Johnston
      Name: Patrice M. Johnston    
Title: Attorney-in-Fact
      Title: Attorney-in-Fact    
 
           
SEABULK PETROLEUM
           
TRANSPORT, INC.
           
hereby acknowledges and agrees to the terms, conditions and provisions of the
above Fifth Supplemental Credit Agreement.
 
 
           
/s/ Patrice M. Johnston
                         
Name: Patrice M. Johnston
           
Title: Attorney-in-Fact
           

5